NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted March 19, 2021*
                                Decided March 19, 2021

                                         Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

No. 20-3209

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Central District of Illinois.

      v.                                        No. 17-cr-30064-01

KRISTIN NORRIS,                                 Sue E. Myerscough,
     Defendant-Appellant.                       Judge.

                                       ORDER

       Kristin Norris, a federal inmate with several health issues, sought compassionate
release under 18 U.S.C. § 3582 because of his risk of severe complications if he contracts
COVID-19. The district court acknowledged Norris’s medical conditions but concluded
that the sentencing factors under 18 U.S.C. § 3553(a) weighed against his release.
Because the court did not abuse its discretion in denying Norris’s motion, we affirm.




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3209                                                                         Page 2

       Norris pleaded guilty in 2018 to conspiring to distribute methamphetamine,
see 21 U.S.C. §§ 841(a)(1), 846, and received a 132-month prison sentence, which he is
serving at the Federal Correctional Institution Forrest City Low in Arkansas.

       In August 2020, Norris moved for compassionate release under § 3582(c)(1)(A)(i).
He argued that his underlying medical conditions—morbid obesity (BMI of 40.9),
hypertension, and type 2 diabetes—place him at a higher risk of serious complications
or death if he contracts COVID-19. He also asserted that officials at FCI Forrest City
Low were not taking proper precautions to contain the spread of the virus. The
government conceded that Norris’s morbid obesity, in the context of COVID-19,
constituted an extraordinary and compelling reason for his release, but contended that
the § 3553(a) factors counseled against it. The government also argued that the Bureau
of Prisons had adopted measures at its facilities to prevent the spread of COVID-19,
including screening procedures for staff and inmates, and social distancing.

       The district court denied the motion. It concluded that, although Norris’s morbid
obesity and type 2 diabetes increased his risk of severe complications from COVID-19,
the § 3553(a) factors weighed against his release. The court pointed out that Norris had
committed a serious crime (leading a conspiracy to distribute large quantities of
methamphetamine) and that a greatly reduced sentence (8 years still remained on his
below-guideline sentence) would not promote respect for the law, provide just
punishment, or deter criminal conduct.

        On appeal, Norris maintains generally that compassionate release is justified by
his facility’s unsafe conditions of confinement (the number of COVID-19 cases, he says,
continue to rise among inmates and staff) and that his medical conditions will subject
him to serious complications if he contracts the virus. But the district court acted within
its discretion in denying relief. The court acknowledged the seriousness of Norris’s
health issues and the danger of COVID-19 inside prisons, but reasonably found those
considerations were outweighed by the § 3553(a) sentencing factors—particularly, the
seriousness of his involvement in the methamphetamine distribution scheme, and the
deleterious impact that a reduced sentence would have on deterrence, promoting
respect for the law, and providing just punishment. See United States v. Saunders,
986 F.3d 1076, 1078 (7th Cir. 2021).

                                                                               AFFIRMED